                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

STACY SELF,                           )
                                      )
                 Plaintiff,           )
                                      )
     v.                               )         1:17CV1001
                                      )
NANCY A. BERRYHILL,                   )
Acting Commissioner of Social         )
Security,                             )
                                      )
                 Defendant.           )

                MEMORANDUM OPINION AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Stacy Self, brought this action pursuant to the

Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Acting Commissioner of Social

Security,   denying     Plaintiff’s     claim   for   Disability    Insurance

Benefits (“DIB”).       (Docket Entry 1.)        Defendant has filed the

certified administrative record (Docket Entry 9 (cited herein as

“Tr. __”)), and both parties have moved for judgment (Docket

Entries 14, 16; see also Docket Entry 15 (Plaintiff’s Memorandum);

Docket Entry 17 (Defendant’s Memorandum)).            For the reasons that

follow, the Court should enter judgment for Defendant.

                         I.   PROCEDURAL HISTORY

     Plaintiff applied for DIB, alleging a disability onset date of

February 14, 2015.      (Tr. 171-72.)     Upon denial of that application

initially (Tr. 79-93, 106-09) and on reconsideration (Tr. 94-105,

113-18),    Plaintiff    requested    a    hearing    de   novo    before   an
Administrative Law Judge (“ALJ”) (Tr. 119-20).              Plaintiff, her

attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 33-78.)   The ALJ subsequently determined that Plaintiff did

not qualify as disabled under the Act.         (Tr. 7-23.)     The Appeals

Council thereafter denied Plaintiff’s request for review (Tr. 1-6,

169-70, 258-61), thereby making the ALJ’s ruling the Commissioner’s

final decision for purposes of judicial review.

     In   rendering   that   decision,   the   ALJ   made   the   following

findings:

     1.   [Plaintiff] meets the insured status requirements of
     the . . . Act through March 31, 2018.

     2.   [Plaintiff] has not engaged in substantial gainful
     activity since February 14, 2015, the alleged onset date.

     3.   [Plaintiff] has the following severe impairments:
     functional dystonia, somatic disorder, depression,
     anxiety, bipolar disorder, obsessive-compulsive disorder
     (OCD), and obesity.

     . . .

     4.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1.

     . . .

     5.   . . . [Plaintiff] has the residual functional
     capacity to perform medium work . . . except she can
     push/pull as much as she can carry. [Plaintiff] is
     limited to simple, routine tasks defined as jobs that can
     be learned in one month or less by an on-the-job
     demonstration.   She can work in a low-stress setting
     defined as no quota work or production-rate work. She
     can perform simple, work-related decisions, defined as
     decisions involving only a few variables. She can have

                                   2
     no more than occasional interaction with coworkers and
     the public. She can have few changes in a routine work
     setting, defined as only a few deviations from core job
     duties.

     . . .

     6.   [Plaintiff] is capable of performing past relevant
     work as housekeeping in a hospital. This work does not
     require the performance of work-related activities
     precluded by [Plaintiff’s] residual functional capacity.

     . . .

     In the alternative, considering [Plaintiff’s] age,
     education, work experience, and residual functional
     capacity, there are jobs that exist in significant
     numbers in the national economy that [Plaintiff] also can
     perform.

     . . .

     7.   [Plaintiff] has not been under a disability, as
     defined in the . . . Act, from February 14, 2015, through
     the date of this decision.

(Tr. 12-22 (internal parenthetical citations omitted).)

                         II.   DISCUSSION

     Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”       Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).   However, “the scope

of . . . review of [such a] decision . . . is extremely limited.”

Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).   Plaintiff has

not established entitlement to relief under the extremely limited

review standard.




                                 3
                      A.     Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).          Instead, “a

reviewing   court must      uphold   the   factual   findings   of   the   ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

     “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

Richardson v. Perales, 402 U.S. 389, 390 (1971)).          “It consists of

more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”       Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (internal brackets and quotation marks omitted).                “If

there is evidence to justify a refusal to direct a verdict were the

case before a jury, then there is substantial evidence.”             Hunter,

993 F.2d at 34 (internal quotation marks omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake   to   re-weigh    conflicting     evidence,   make   credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Social Security Commissioner].” Mastro, 270 F.3d at

176 (internal brackets and quotation marks omitted).                  “Where

conflicting evidence allows reasonable minds to differ as to

                                      4
whether    a    claimant       is   disabled,    the   responsibility    for     that

decision falls on the [Social Security Commissioner] (or the ALJ).”

Id. at 179 (internal quotation marks omitted).                   “The issue before

[the Court], therefore, is not whether [the claimant] is disabled,

but whether the ALJ’s finding that [the claimant] is not disabled

is supported by substantial evidence and was reached based upon a

correct application of the relevant law.” Craig v. Chater, 76 F.3d

585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in       any    substantial     gainful    activity   by    reason   of    any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting       42     U.S.C.    §   423(d)(1)(A)).1        “To    regularize      the

adjudicative process, the Social Security Administration has . . .

promulgated . . . detailed regulations incorporating longstanding

medical-vocational evaluation policies that take into account a


      1
        The Act “comprises two disability benefits programs.       [DIB] . . .
provides benefits to disabled persons who have contributed to the program while
employed. The Supplemental Security Income Program . . . provides benefits to
indigent disabled persons. The statutory definitions and the regulations . . .
for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal
citations omitted).

                                           5
claimant’s age, education, and work experience in addition to [the

claimant’s] medical condition.”        Id.   “These regulations establish

a ‘sequential evaluation process’ to determine whether a claimant

is disabled.”     Id. (internal citations omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of Soc. Sec. Admin., 174 F.3d 473, 475 n.2

(4th Cir. 1999).2      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.        The second step determines if the

claimant is ‘severely’ disabled.          If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177. Alternatively, if a claimant clears steps one and


      2
        “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[government] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                      6
two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.3    Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can “perform past relevant

work”; if so, the claimant does not qualify as disabled.                Id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the RFC] and [the claimant’s]

vocational capabilities (age, education, and past work experience)

to adjust to a new job.”        Hall, 658 F.2d at 264-65.          If, at this

step, the government cannot carry its “evidentiary burden of

proving that     [the   claimant]    remains    able   to   work   other   jobs

available in the community,” the claimant qualifies as disabled.

Hines, 453 F.3d at 567.4


      3
         “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

      4
        A claimant thus can qualify as disabled via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail

                                       7
                         B.   Assignment of Error

      In Plaintiff’s sole assignment of error, she contends that

“[t]he ALJ failed to adequately include all of [Plaintiff’s]

limitations in the RFC finding given that the ALJ found [Plaintiff]

ha[d] marked impairment in adapting and managing herself.” (Docket

Entry 15    at   4 (referencing     Tr.   14-15).)      More specifically,

Plaintiff argues that, “[b]y finding that [Plaintiff] had marked

limitations in this domain of functioning, [the ALJ] found that

[Plaintiff’s] ability to adapt and manage herself independently,

appropriately,     effectively,     and   on   a   sustained    basis   [wa]s

seriously limited,” and that “[t]he limitations the ALJ assigned in

her [RFC] finding do not account for more than mild to moderate

severity in adapting and managing oneself.” (Id. at 6 (emphasis in

original).)      In that regard, Plaintiff maintains that the ALJ

“fail[ed] to include any meaningful limitations in her [RFC] to

address [Plaintiff’s marked limitation in adapting and managing

herself], particularly with regards to time off task and absences

due to panic attacks and prostrating depression.”               (Id. at 7.)

According to Plaintiff, “remand is warranted so that [Plaintiff’s]




at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                      8
limitations in adapting and managing herself can be adequately

considered.”       (Id. at 8.)      Those contentions miss the mark.

      Effective      on     January    17,      2017,    the     Commissioner       made

substantial    revisions       to     the    criteria     for    evaluating       mental

disorders     in    the   Listing     of    Impairments.             See   https://www.

federalregister.gov/documents/2016/09/26/2016-22908/revised-

medical-criteria-for-evaluating-mental-disorders (last visited Feb.

19, 2019).5        As relevant to this case,6 to meet the paragraph B

criteria of revised Listings 12.04 (“Depressive, bipolar, and

related    disorders”),       12.06    (“Anxiety        and    obsessive-compulsive

disorders”), or 12.07 (“Somatic symptom and related disorders”), a

claimant    must     show    “[e]xtreme         limitation      of    one,   or   marked

limitation of two, of the following areas of mental functioning:

      1. Understand, remember, or apply information[;]

      2. Interact with others[;]



      5
        “The listings set out at 20 CFR [P]t. 404, [S]ubpt. P, App[’x] 1, are
descriptions of various physical and mental illnesses and abnormalities, most of
which are categorized by the body system they affect. Each impairment is defined
in terms of several specific medical signs, symptoms, or laboratory test
results.” Sullivan v. Zebley, 493 U.S. 521, 529–30 (1990) (internal footnote and
parentheticals omitted).     “In order to satisfy a listing and qualify for
benefits, a person must meet all of the medical criteria in a particular
listing.” Bennett, 917 F.2d at 160 (citing Zebley, 493 U.S. at 530, and 20
C.F.R. § 404.1526(a)); see also Zebley, 493 U.S. at 530 (“An impairment that
manifests only some of th[e] criteria [in a listing], no matter how severely,
does not qualify.”).

      6
        The ALJ apparently assumed, without explicitly finding, that Plaintiff’s
mental impairments satisfied the paragraph A criteria of Listings 12.04, 12.06,
and 12.07 (see Tr. 12-15), and Plaintiff did not raise any arguments directed at
the ALJ’s findings with respect to the paragraph C criteria (see Docket Entry 15
at 4-8).

                                            9
      3. Concentrate, persist, or maintain pace[; and]

      4. Adapt or manage oneself.

20 C.F.R. Pt. 404, Subpt. P, App’x 1, §§ 12.04B, 12.06B, 12.07B

(internal citations omitted) (emphasis added).

      In turn, “[a]dapt[ing] or manag[ing] oneself . . . refers to

the abilities to regulate emotions, control behavior, and maintain

well-being in a work setting.”                 Id., § 12.00E.4.      Examples of

abilities falling under this broad area of mental functioning

include:

      Responding to demands; adapting to changes; managing
      [one’s] psychologically based symptoms; distinguishing
      between acceptable and unacceptable work performance,
      setting realistic goals; making plans for [oneself]
      independently of others; maintaining personal hygiene and
      attire appropriate to a work setting; and being aware of
      normal hazards and taking appropriate precautions.

Id.    The    regulation       cautions     that   the   above-quoted    examples

“illustrate the nature of this area of mental functioning,” but

that a claimant need not provide “documentation of all of the

examples.”    Id.

      In this case, the ALJ found that Plaintiff suffered from

“marked” limitation in her ability to adapt and manage herself (Tr.

14-15),    which    means      that   her      “functioning     in   th[at]   area

independently, appropriately, effectively, and on a sustained basis

[wa]s seriously impaired,” 20 C.F.R. Pt. 404, Subpt. P, App’x 1, §

12.00F.2.d.        The   ALJ    supported      that   finding   by   noting   that

Plaintiff’s “husband reported that she d[id] not handle stress or

                                          10
changes in routine well due to anxiety and panic attacks,” and that

Plaintiff “reported that she ha[d] a panic attack three to four

times per week and stay[ed] in bed some days due to depression.”

(Tr. 14-15.)    However, the ALJ additionally found that “the record

d[id] not support an ‘extreme’ limitation in [adapting and managing

oneself], as [Plaintiff] reported that she [wa]s able to care for

her personal hygiene, complete some housework, help care for pets,

and care for her children.”    (Tr. 15.)

     Notably,    Plaintiff   does    not   contend   that   her     mental

impairments met or equaled any of the Listings.      (See Docket Entry

15 at 4-8.)    In that regard, Plaintiff neither argues that the ALJ

should have found an “extreme,” rather than a “marked,” limitation

in adapting and managing oneself, nor attacks the ALJ’s findings

with respect to Plaintiff’s ability to understand, remember, or

apply information, interact with others, and concentrate, persist,

or maintain pace.       (See id.; see also Tr. 14-15).            Rather,

Plaintiff asserts that the ALJ “fail[ed] to include any meaningful

limitations” in the RFC to address Plaintiff’s marked limitation in

adapting and managing herself.      (Docket Entry 15 at 7.)       However,

the ALJ here adequately explained how the mental RFC accounts for

Plaintiff’s marked limitation in adapting and managing herself.

     Most significantly, the ALJ specifically discussed how the

mental RFC sufficiently captured Plaintiff’s marked deficit in

adapting and managing herself:

                                    11
      The combined effects of [Plaintiff’s] psychological
      symptoms on her cognitive functioning and ability to
      adapt to changes and manage herself are accommodated by
      limitations to simple, routine, low-stress work with few
      changes and few decisions.           Evidence that her
      psychological symptoms have improved with medication and
      counseling, and have not required inpatient or outpatient
      treatment even during periods without consistent
      treatment do not support greater limitations in this
      area.

(Tr. 19 (emphasis added) (citing Tr. 435 (reflecting Plaintiff’s

report that her depression and anxiety remained “well-controlled”),

504 (documenting physician’s opinion that Plaintiff’s new anti-

depressant “seem[ed] to have worked,” that “[s]he [wa]s not crying

as   much,”    “[wa]s    much    more    ebullient,”     “[wa]s     much    more

interactive,” and “[wa]s much more pleasant,” and that “there [wa]s

no question” that “[c]learly [Plaintiff] [wa]s better”).) Although

Plaintiff contends that “[t]he limitations the ALJ assigned in [the

RFC] do not account for more than mild to moderate severity in

adapting and managing oneself,” Plaintiff cites no authority for

that proposition.       (Docket Entry 15 at 6.)7


      7
        According to Plaintiff, “[t]he limitations that the ALJ provided in [the]
RFC finding [we]re not sufficient to address [Plaintiff’s] marked limitations in
adapting and managing herself, particularly in light of the fact that the ALJ
acknowledged, and did not question the consistency of, [Plaintiff’s] reports of
multiple panic attacks per week and staying in bed during the day due to
depression.” (Docket Entry 15 at 6 (referencing Tr. 15).) However, Plaintiff’s
argument glosses over the fact that the ALJ found Plaintiff’s “statements
concerning the intensity, persistence and limiting effects of [her] symptoms
. . . not entirely consistent with the medical evidence and other evidence in the
record” and declared that Plaintiff’s “statements have been found to affect [her]
ability to work only to the extent they can reasonably be accepted as consistent
with the objective medical and other evidence.”      (Tr. 16 (emphasis added).)
Thus, the mere fact that the ALJ acknowledged Plaintiff’s testimony regarding the
frequency of her panic attacks and the impact of her depression in assigning
Plaintiff a marked limitation in adapting and managing herself (see Tr. 14-15)

                                        12
       In the face of the ALJ’s RFC limitations to “simple, routine,

low-stress    work   with   few    changes     and few     decisions”       (Tr.    19

(emphasis    added)),    Plaintiff      does   not     elucidate     what   further

“meaningful limitations” the ALJ should have included in the RFC to

accommodate Plaintiff’s marked limitation in adapting and managing

herself, beyond suggesting that the ALJ should have addressed

Plaintiff’s “time off task and absences due to panic attacks and

prostrating depression” (Docket Entry 15 at 7).                    However, that

argument     overlooks   the     fact   that    both    staying      on   task     and

maintaining regular attendance at work constitute mental abilities

considered a part of the “[c]oncentrate, persist, or maintain pace”

(“CPP”) broad area of mental functioning.               See 20 C.F.R. Pt. 404,

Subpt. P, App’x 1, § 12.00E.3.          Plaintiff here neither challenges

the ALJ’s finding of only moderate limitation in CPP, nor argues

that   the   ALJ   failed   to    sufficiently       account   for    Plaintiff’s

moderate deficit in CPP in the RFC.            (See Docket Entry 15 at 4-8.)

       Under such circumstances, Plaintiff has not shown prejudicial

error with respect to the ALJ’s RFC determination.

                                 III. CONCLUSION

       Plaintiff has not established grounds for relief.

       IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, Plaintiff’s Motion for Judgment



does not mean that the ALJ fully credited that testimony.

                                        13
on the Pleadings (Docket Entry 14) be denied, and Defendant’s

Motion for Judgment on the Pleadings (Docket Entry 16) be granted,

and that this action be dismissed with prejudice.



                                    /s/ L. Patrick Auld
                                      L. Patrick Auld
                               United States Magistrate Judge


February 21, 2019




                               14
